Wells, J.
This case falls within the principle of the decision in Hilbourn v. Fogg, 99 Mass. 11. It was there held not to be inconsistent with the relations of a tenant to his landlord, to deny the right of the landlord to convey to another a greater estate than that which the tenant himself derived from his lease.
The form in which the question arises makes no difference. The principle that forbids a tenant to deny the title of his land*318lord, under which he was let into possession, is a rule of pleading as well as of evidence. But proof that his landlord had not such a title as would enable him to create the particular estate which the plaintiff claimed, was not in denial of a title sufficient to sustain the defendant’s estate at will; nor of the obligations which grow out of that relation. On the contrary, the defence rests upon the assertion of that relation and those obligations as still continuing. The plaintiff can recover only by showing that they have been terminated by a legal conveyance to himself of a greater estate. The lessor not having a freehold, his right to convey an estate for years to the plaintiff depends upon the validity of his own lease from Eben Bailey. The plaintiff was entitled to show the invalidity of that instrument. Verdict set aside.